Citation Nr: 1455294	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a Substantive Appeal was timely filed regarding a July 2008 rating decision that decreased a rating for epilepsy from 20 percent to 10 percent, continued a rating of 20 percent for a low back disability, continued a noncompensable rating for bilateral hearing loss, and denied entitlement to individual unemployability.  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to February 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

FINDINGS OF FACT

1.  The Veteran did not file a Substantive Appeal discussing errors of fact or law within 60 days of the date on which the May 6, 2010 Statement of the Case (SOC) was sent to the Veteran, or within the remainder of the one-year period from the date of the July 29, 2008 letter notifying him of the rating decision.
 
2.  The Veteran did not request an extension of time to file his Substantive Appeal with good cause shown when he filed his Substantive Appeal; the RO did not waive the timely filing of a Substantive Appeal; and, there is no evidence that extraordinary circumstances existed such that equitable tolling of the filing deadline is warranted.

CONCLUSION OF LAW

A timely Substantive Appeal was not filed as to the July 2008 rating decision that decreased a rating for epilepsy from 20 percent to 10 percent, continued a rating of 20 percent for a low back disability, continued a noncompensable rating for bilateral hearing loss, and denied entitlement to individual unemployability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b), 20.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to whether the Veteran timely filed a Substantive Appeal, resolution of this issue involves an inquiry based upon the correspondence of record at the time of the decision rather than the development of new evidence.  As such, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the issue of the timeliness of the Substantive Appeal.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Therefore, further discussion of the VCAA is unnecessary. 

A July 2008 rating decision decreased a rating for epilepsy from 20 percent to 10 percent, continued a rating of 20 percent for a low back disability, continued a noncompensable rating for bilateral hearing loss, and denied entitlement to individual unemployability.  The Veteran was notified of this decision by a letter dated July 29, 2008.  The Veteran filed a timely Notice of Disagreement in May 2009.  In May 2010, the RO issued an SOC that continued a restored rating of 20 percent for epilepsy, continued a rating of 20 percent for a low back disability, continued a noncompensable rating for bilateral hearing loss, and denied entitlement to individual unemployability.  The Veteran received notification of the SOC by a letter dated May 6, 2010.  The Veteran thus had until July 6, 2010 to submit a timely Substantive Appeal.  See 38 C.F.R. § 20.302.  A Substantive Appeal was not received by the RO until August 23, 2010, which was after the filing deadline had passed. 

Per VA regulation, a Substantive Appeal consists of a properly completed VA Form 9 "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. § 20.202.  If the SOC and any prior Supplemental Statements of the Case (SSOC) addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  38 C.F.R. § 20.202.

In this case, no written document that could constitute a Substantive Appeal was received within 60 days of the date on which the May 6, 2010 SOC was sent to the Veteran, or within the remainder of the one-year period from the date of the July 29, 2008 letter notifying him of the rating decision.  In that regard, there were only two statements received from the Veteran during that time frame.  The first was a letter from the Veteran dated July 9, 2009, stating that he had been told at his last VA neurology appointment that he did not have memory loss and that he would be submitting additional information and had a disability claim pending with the Social Security Administration.  Second, in a July 2010 report of contact, the Veteran indicated that he had received neurological testing several months prior at the Gainesville VA Medical Center.  These statements alone do not constitute a Substantive Appeal because they do not set out specific arguments relating to errors of fact or law made by the RO in its rating decision or SOC.  As such, the Board finds that the Veteran did not file a timely Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

There are three possible exceptions to the finality rule.  First, the filing limit could be tolled with a timely request for an extension of time to submit a Substantive Appeal under 38 C.F.R. § 20.203 or an extension of the filing deadline under 38 C.F.R. § 3.109.  The Veteran did not submit a request to extend the appeal period when he filed his appeal, and did not present good cause for his failure to file a timely Substantive Appeal at that time; thus, a request for an extension of time to submit a Substantive Appeal was not filed. 

Second, some RO actions may operate as a waiver of the time requirements for filing a Substantive Appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely Substantive Appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32 ); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence that the RO continued to treat the case as an active appeal; no SSOCs or correspondence to the Veteran are of record as having been dated such that the appeal was not considered closed by the RO after the deadline for filing a Substantive Appeal had passed, and the record does not reflect that the RO formally or informally waived the time requirements for filing a Substantive Appeal. 

Finally, the doctrine of equitable tolling has been considered.  The Federal Circuit has noted that in order to obtain the benefit of equitable tolling, a claimant must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  See Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).  Additionally, "extraordinary circumstances" can invoke consideration of the principles of equitable tolling.  McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005).  The Veteran does not assert, and the evidence does not suggest, that his failure to file a timely Substantive Appeal was due to mental or physical incapacity.  There is also no evidence of the existence of extraordinary circumstances beyond the Veteran's control which prevented him from filing his Substantive Appeal.  As such, the Board finds no basis for equitable tolling of the filing deadline. 

In sum, the Board finds that the Veteran did not file a Substantive Appeal discussing errors of fact or law with regard to the July 2008 rating decision within the appeal period or timely request an extension of time to do so.  The RO did not waive timely filing of a Substantive Appeal, and there is no showing of physical and/or mental incapacity to warrant equitable tolling of the filing deadline.  The Veteran's appeal as to a timely filed Substantive Appeal must be denied.


ORDER

The appeal as to whether the Veteran filed a timely Substantive Appeal to the July 2008 rating decision is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


